      Case 2:19-cv-13552-APP ECF No. 30, PageID.303 Filed 04/09/21 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 WALLACE BISHOP, III,

                Plaintiff                         Case No. 2:19-cv-13552-APP
                                                  Honorable Anthony P. Patti
 v.

 ROBERT WILKIE,

           Defendant.
___________________________________/

       OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                 SUMMARY JUDGMENT (ECF NO. 24)

I.       OPINION:

         A.    Background

         On December 2, 2019, Wallace Bishop, III initiated this lawsuit against

Robert Wilkie, the former Secretary of Veterans Affairs. The factual allegations

underlying this complaint stem from Plaintiff’s autumn 2018 application for

employment as a police officer at the John D. Dingell Veterans Administration

Medical Center (“VA Medical Center”). (ECF No. 1, ¶¶ 7-21.) Plaintiff’s sole

cause of action is an alleged violation of the Rehabilitation Act of 1973, 29 U.S.C.

§ 701, et seq., within which he alleges:

              Bishop is a qualified individual with a perceived physical
               impairment or, in the alternative, an actual physical impairment
               within the meaning of the Rehabilitation Act.


                                           1
   Case 2:19-cv-13552-APP ECF No. 30, PageID.304 Filed 04/09/21 Page 2 of 7




            The VA did not properly evaluate whether Bishop can perform
             the essential functions of the job position for which he applied.

            Bishop could perform the essential functions of the job position
             to which he applied.

            Defendant refused to hire Bishop solely based on his perceived
             or actual disability.

            Defendant failed to engage in an interactive process to discuss
             whether reasonable accommodations were appropriate or
             necessary.

            Defendant’s actions were intentional and violate the
             Rehabilitation Act of 1973.

(ECF No. 1, ¶¶ 22-28.)

      B.     Instant Motion

      Currently before the Court is Defendant’s January 4, 2021 motion for

summary judgment. Defendant argues that he is entitled to summary judgment on:

(1) Plaintiff’s claim for disability discrimination; and (2) a claim for failure to

accommodate. (ECF No. 24, PageID.93-106.)

      Plaintiff filed a timely response (ECF Nos. 26, 27), and Defendant filed a

reply (ECF No. 28). A hearing was noticed for April 7, 2021, at which attorney

Matthew Clark and Assistant U.S. Attorney Jennifer L. Newby appeared via video

conference. (ECF No. 25.) The Court gave the ruling which is reflected in this

Opinion and Order from the bench and explained its reasoning at length on the

record.

                                           2
   Case 2:19-cv-13552-APP ECF No. 30, PageID.305 Filed 04/09/21 Page 3 of 7




      C.     Standard

      Under Federal Rule of Civil Procedure 56, “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A fact is material if it might affect the outcome of the case under governing

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). The Court

“views the evidence, all facts, and any inferences that may be drawn from the facts

in the light most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (internal citations omitted).

      “The moving party has the initial burden of proving that no genuine issue of

material fact exists . . . .” Stansberry v. Air Wis. Airlines Corp., 651 F.3d 482, 486

(6th Cir. 2011) (internal quotations omitted); cf. Fed. R. Civ. P. 56 (e)(2)

(providing that if a party “fails to properly address another party’s assertion of

fact,” then the court may “consider the fact undisputed for the purposes of the

motion.”). “Once the moving party satisfies its burden, ‘the burden shifts to the

nonmoving party to set forth specific facts showing a triable issue.’” Wrench LLC

v. Taco Bell Corp., 256 F.3d 446, 453 (6th Cir. 2001) (quoting Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). The nonmoving

party must “make an affirmative showing with proper evidence in order to defeat

the motion.” Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009); see also


                                           3
   Case 2:19-cv-13552-APP ECF No. 30, PageID.306 Filed 04/09/21 Page 4 of 7




Lee v. Metro. Gov’t of Nashville & Davidson Cnty., 432 F. App’x 435, 441 (6th

Cir. 2011) (“The nonmovant must, however, do more than simply show that there

is some metaphysical doubt as to the material facts . . . . [T]here must be evidence

upon which a reasonable jury could return a verdict in favor of the non-moving

party to create a genuine dispute.”) (internal quotation marks and citations

omitted).

      Summary judgment is appropriate if the evidence favoring the nonmoving

party is merely colorable or is not significantly probative. City Management Corp.

v. United States Chem. Co., 43 F.3d 244, 254 (6th Cir. 1994). In other words,

summary judgment is appropriate when “a motion for summary judgment is

properly made and supported and the nonmoving party fails to respond with a

showing sufficient to establish an essential element of its case. . . .” Stansberry,

651 F.3d at 486 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)).

      D.     Discussion

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, Defendant’s motion for summary

judgment (ECF No. 24) is DENIED. Initially, the Court finds that Plaintiff alleges

in his complaint, and has taken the position in response to the instant motion, not

that Defendant failed to provide an accommodation, but that “Defendant failed to


                                           4
   Case 2:19-cv-13552-APP ECF No. 30, PageID.307 Filed 04/09/21 Page 5 of 7




engage in an interactive process to discuss whether reasonable accommodations

were appropriate or necessary.” (ECF No. 1, PageID.5, ¶ 27.) He explains in his

briefing and argument that he is not actually disabled, but was only “regarded as

having such an impairment,” 42 U.S.C. § 12102(3), that an interactive process

should have resulted from this misperception under 29 C.F.R. § 1630.2(o)(3), and

that such an interactive process would have clarified that he neither suffered from a

disability nor required accommodation and was indeed qualified to serve as a

police officer for the Veterans Administration in Detroit. (See ECF No. 27,

PageID.244-246.) In Plaintiff’s own words, “[t]he issue is not that the VA refused

to consider an accommodation, but that it withdrew Bishop’s employment because

it ‘regarded him’ as disabled[.]” (ECF 27, PageID.245.) This lack of engagement

in an interactive process is not a cause of action, in and of itself, for which

summary judgment can be granted or denied, but merely a factual allegation in

support of his cause of action, although the Court notes that a covered entity is

“not required to provide a reasonable accommodation to an individual who meets

the definition of disability solely under the ‘regarded as’ prong . . . .” 29 C.F.R. §

1630.2(o)(4) (emphasis added). Rather, Plaintiff claims only a single cause of

action—that Defendant rescinded his offer of employment as a police officer at the

Detroit VA solely based upon his perceived or actual disability in violation of the




                                           5
  Case 2:19-cv-13552-APP ECF No. 30, PageID.308 Filed 04/09/21 Page 6 of 7




Rehabilitation Act or, in other words, that he suffered discrimination based upon

failure to hire. (ECF No. 1, PageID.4-5, ¶¶ 22-28.)

      On that claim, and on this record, the Court finds that Defendant is not

entitled to judgment as a matter of law because several genuine issues of disputed

material fact remain for decision by the jury, including, inter alia: (1) whether the

medical examination performed was objectively reasonable; (2) whether Defendant

found Plaintiff unqualified for the position because of a perceived physical

impairment, as opposed to his performance in the medical examination; (3)

whether the examination performed may be considered cursory; (4) whether Dr.

Rao conducted an individualized determination based upon a reasonable medical

opinion; (5) the appropriateness of the VA’s policy itself for determining

employment qualification; (6) Dr. Rao’s credibility with regard to his stated

reasons for the determination and recommendation he rendered; (7) whether

Plaintiff was qualified for the police officer position; and (8) whether Plaintiff was

denied the position solely by reason of disability as opposed to weakened grip

strength or some other reason. Viewing “the evidence, all facts, and any inferences

that may be drawn from the facts in the light most favorable to the nonmoving

party[,]” Pure Tech Sys., Inc., 95 F. App’x at 135, there are genuine disputes as to

material facts “upon which a reasonable jury could return a verdict in favor of the




                                          6
      Case 2:19-cv-13552-APP ECF No. 30, PageID.309 Filed 04/09/21 Page 7 of 7




non-moving party.” Metro. Gov’t of Nashville, 432 F. App’x at 441. A trial is

required to resolve them.

II.      ORDER:

         Accordingly, Defendant’s January 4, 2021 motion for summary judgment

(ECF No. 24) is DENIED.


Dated: April 9, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                         7
